 STIMSON LUMBERCOMPANY567Stimson Lumber Company,Employer-PetitionerandLumber,Production and Industrial Workers, LocalUnion No. 2829,AFL-CIO Case 36-RM-845June 10, 1976DECISION AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 19 of theNational Labor Relations Board on November 26,1975, an election by secret ballot was conducted inthe above-entitled proceeding on January 8, 1976,under the direction and supervision of the said Re-gional DirectorUpon the conclusion of the election, a tally of bal-lotswas furnished the parties which showed thatthere were approximately 116 eligible voters and that113 ballots were cast, of which 53 were for theUnion, 53 were against the Union, and 7 were chal-lenged The challenged ballots are sufficient in num-ber to affect the results of the election Thereafter,the Employer filed timely objections to conduct af-fecting the results of the electionIn accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigation ofthe issues raised by the challenged ballots and theobjections, and on February 18, 1976, issued andduly served on the parties his Report and Recom-mendations on Challenged Ballots and Objections tothe Election I In his report, he recommended that theEmployer's objections be overruled in their entirety,that the challenges to the ballots of John Begert, JimEnglish,Monty Warden, and Billy Joe Jackson beoverruled, and that the challenges to the ballots ofDwayne Jarvi, Roger Van Dyke and Kelly Evers besustained Thereafter, the Employer filed timely ex-ceptions to the Regional Director's recommendationthat the objections be overruled and to his conclu-sions with respect to the ballots of Begert, Jackson,Van Dyke and Evers The Union filed timely excep-tions to the Regional Director's recommendationthat the challenge to the ballot of Dwayne Jarvi besustainedPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-i In his report, the Regional Director inadvertently stated that the payrollperiod for eligibility purposes was the semimonthly period ending November 15,1976 The correct date is November15, 1975tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelUpon the entire record in this case, the Boardfinds1The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein2The labor organization involved claims to rep-resent certain employees of the Employer3A question affecting commerce exists concern-mg the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act4The parties stipulated and we find that the fol-lowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the ActAll logging, sawmill and veneer plant employeesemployed by the Employer out of its facility lo-cated in Forest Grove, Oregon, but excluding alloffice clerical employees, professional employ-ees,watchmen, guards and supervisors as de-fined in the Act5TheBoard has considered the RegionalDirector's report and the exceptions thereto, andhereby adopts the findings 2 and recommendationsof the Regional Director, as modified herein ^In recommending that the challenge to the ballotof Dwayne Jarvi be sustained, the Regional Directorconcluded that Jarvi, an economic striker who hadbeen permanently replaced, was not eligible to voteintheelectionbecausehehad rejected theEmployer's offer of reinstatementWe find merit inthe Union's exceptions and we do not adopt the Re-gional Director's conclusions and recommendationsregarding the challenge to Jarvi's ballotThe Regional Director's investigation revealedthatan economic strike commenced at theEmployer's facility on June 24, 1975During thestrike, the Employer commenced hiring permanentstrike replacements, and on September 8, 1975, theUnion informed the Employer that employees wouldbe returning to work Pursuant to the Union's an-nouncement, Dwayne Jarvi, who prior to the strikehad been employed as a millwright on the construc-t Insofar as the objections involve alleged misrepresentations ChairmanMurphy agrees with the conclusion that the election should not be set asideinasmuch as the sameresult isreached under any view of the applicabilityor validity ofModine Manufacturing Company203 NLRB 527 (1973) andHollywood Ceramics Company Inc140 NLRB 221 (1962)3 In the absence of exceptions thereto we adoptpro formathe RegionalDirector's recommendations that the challenges to the ballots of Jim Eng-lish and Monty Warden be overruled4 The relevant portions of the Regional Directors Report and Recommendations on Challenged Ballots and Objections to the Election are at-tached hereto including the Union s letter of January 2 1976 which wasattached to the report as Appendix A224 NLRB No 66 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionandmaintenance crew, reported to theEmployer's mill Jarvi was thereupon notified that hehad been permanently replaced and that there wereno openings in his former position Plant ManagerKeeney suggested, however, that he bid on a postedmillwrightjob involving work on the barker machineJarvi had no knowledge of the electrical work in-volved, but Keeney stated that he would see to it thatJarvi received training Jarvi replied that he wouldwait and take his chances for an opening on the con-struction and maintenance crew Based on the fore-going, the Regional Director found that had Jarviavailed himself of the bidding procedure he wouldhave been assured of a substantially equivalent posi-tionThe Regional Director concluded that Jarvi'srefusal to bid for the job on the barker machine wastantamount to a rejection of the Employer's offer ofreinstatementWe find, contrary to the Regional Di-rector, that in the circumstances herein Jarvi main-tained his interest in his former job, notwithstandinghis refusal to bid on the barker machine job 5InPacific Tile and Porcelain Company,'the Boardstated that an economic striker is presumed to con-tinue in that status and thus is eligible to vote underSection 9(c)(3) of the Act To rebut the presumption,the party challenging his vote must affirmativelyshow by objective evidence that the economic strikerhas abandoned his interest in his struck job The evi-dence here demonstrates that Jarvi, at the time hedeclined to bid on the barker machine, told the plantmanager that he would prefer to take his chances andwait for an opening to occur on the general construc-tionandmaintenance crewFurthermore, afterlearning that the barker machine job was filled by amillwright from the construction crew, Jarvi returnedto the mill and again asked if there were any open-ings on the construction crew There is no evidencethat the Employer told Jarvi that he would no longerbe considered for employment In these circum-stances, we conclude that Jarvi had not abandoned5 In view of our finding, we need not decide whether the Employer's offerto bid on the job was tantamount to a job offerChairman Murphy disagrees She believes that in order properly to decideJarvi s status, it is necessary to resolve the issue of whether the Employer'ssuggestion to Jarvi (that he bid on the barker machine job) constituted anoffer of a job substantially equivalent to the one he had prior to the strikeFor, if he were offered such a job and refused it, then the Chairman wouldaffirm the Regional Director, regardless of the fact that Jarvi was still inter-ested in his old job However, she concludes that the Employer s suggestionthat Jarvi bid on the barker machine jobmustbe construed literally that issimplyas aninvitation to bid on the Job if he so desired, and cannot validlybe assigned any greater or more concrete meaning than that Unlike theRegional Director she is unwilling to convert the opportunity to bid on ajob into a firm offer of employment simply because no other employees bidthereon In the Chairman's view, there was no more obligation on Jarvi tobid than on any other employee be he a striker or nonstriker In thesecircumstances she agrees with her colleagues that Jarvi had not abandonedhis interest in his struck job and thus had not forfeited his status as aneconomic striker eligible to vote in the election6 137 NLRB 1358 (1962)his interest in his struck job, and that the Employerfailed to rebut the presumption of Jarvi's continuedeligibilityAccordingly, we hereby overrule the chal-lenge to the ballot of Jarvi, and direct that his ballotbe opened and countedDIRECTIONIt is hereby directed that the Regional Director forRegion 19, pursuant to the Board's Rules and Regu-lations, within 10 days from the date of this Decisionand Direction, shall open and count the ballots ofJohnBegert,Jim English, Monty Warden, Billy JoeJackson, and Dwayne Jarvi and thereafter prepareand cause to be served on the parties a revised tallyof ballots, upon the basis of which he shall issue theappropriate certificationAPPENDIXThe ObjectionsIn support of the objection allegations, the Em-ployer submitted a letter drafted by the Union andmailed to all of the employees eligible to vote in theelection Inasmuch as there is no dispute as to theexistence of the specific writing andas it isthe totali-ty of the evidence proffered by the Employer in sup-port of its objections, I am affixing a copy of saidletter hereto as Appendix AThe undisputed evidence submitted by the Unionestablishes that the letters were prepared and depos-ited in the mail on Friday, January 2, 1976 The Em-ployer submitted evidence establishing that the post-mark on at least one of the envelopes containing themailing was Monday, January 5, 1976 While there isa dispute as to whether the mailings would likelyhave been received by a majority of the employeesone, two or three days prior to the election, the un-dersigned concludes for the reasons hereinbelow thatthe resolution of that issue is notessentialto the dis-position of the ObjectionsIn the second paragraph of Appendix A the Unionasserts that, absent a collective bargaining agree-ment, the employees have no guarantee of what theirwages and benefits might be While the tenor of theletter demonstrates the Union's desire to sway em-ployee emotion in its favor, the undersigned con-cludes that this introductorypassageputs the em-ployees on notice that should the Unionlose theelection, no one could predict with precision howwages and benefits might be alteredIn succeeding paragraphs the Union similarlypoints out that whatever changes in benefits may STIMSON LUMBER COMPANY569have been promised or rumored, there were no guar-antees of what would actually occur In this light, thedocument fails to carry the strength required for afording that threats were made to the employees tocoerce them into voting for the Union Rather, thestatements are mere predictions of events beyond theUnion's capacity to effectThe bulk of the letter, relating to pension andhealth and welfare benefits, like most campaign pro-paganda, paints a biased picture The statementsmade therein would have the employees believe thatonly through the Union's intervention could they re-ceive the fruits of their labor in bounteous propor-tions, while conversely, absent the Union's interven-tion, they would receive but scraps at the whim of theEmployer While common sense and experience maynot enable employees to precisely know the accura-cies or inaccuracies of the information in such a doc-ument, they are certainly able to identify the publica-tion for the propaganda it is and discount itIf anything be gained by a publication which over-states the virtues of one party and the vices of anoth-er, it is all but lost as the reader attributes to it adiminishing degree of credibilityThe undersigned concludes that the complained-ofletter contains no more than campaign propagandaof the type the Board has long left to the good senseof the voters to sift through and evaluateWhen thedocument is easily discerned as propaganda, as hereis the case, the Board has held the exaggerations, in-accuracies and half-truths, though not condoned, willnot be grounds for setting aside an electionModineManufacturing Company,203 NLRB527,HollywoodCeramics Company, Inc,140NLRB 221,CalcorCorp,106 NLRB 539Inasmuch as the letter mailed by the Union to theemployees did not contain any remarks which couldbe interpreted as threats within the Union's power tocarry out, and as it falls within the scope of campaignpropaganda which the Board has consistently held asan insufficient basis for the setting aside of an elec-tion, the undersigned concludes that it is unnecessaryto establish that the Employer has a reasonableamount of time within which to effectively replyHollywood Ceramics Company, Inc, supraIn accordance with the foregoing, it is recommend-ed that the Objections be overruled in their entiretyThe Challenged BallotsThe ballots ofDwayne JarviandJohn Begertwerechallenged by the Employer on the grounds that theywere not employees on the date of the electionThe ballot ofJim Englishwas challenged by theUnion on the ground that he was no longer an em-ployee on the date of the election, the ballot ofMon-tyWardenwas challenged by the Union on theground that he is a supervisor within the meaning ofthe ActThe ballots ofBally Joe Jackson, Roger Van DykeandKelly Everswere challenged by the Board Agentas their names did not appear on the voter eligibilitylistThe Strike IssueThe Employer takes the position that Jarvi, Jack-son and Begert participated in an economic strikewhich ceased prior to the election, that they had allbeen permanently replaced prior thereto and that be-tween the end of the strike and the election date theyabandoned their interest in employment with theEmployerThe Union contends that the three above-namedindividuals were economic strikers up until Septem-ber 4, 1975, when the strike was terminated, and theindividuals, having been permanently replaced, re-tamed their eligibility to vote in the electionThe facts with respect to the strike are not in dis-pute Following a bargaining history in excess of 30years, the most recent collective bargaining agree-ment between the parties expired on May 31, 1975No agreement on a new contract having beenreached, the employees commenced an economicstrikeon June 24, 1975 The strike continuedthroughout June, July and August 1975Beginning on about August 26, 1975, the Employercommenced hiring permanent strike replacementsand on September 3, 1975, several of the striking em-ployees returned to work notwithstanding the contin-ued presence of the Union's picket line On approxi-mately September 3 or 4, 1975, the Union ceasedpicketing and attempted to finalize a collective bar-gaining agreement with the EmployerWhile noagreement was reached on the contract, the partiesdid agree that the strikers who had not been replacedcould report to work on September 8, 1975 TheUnion took the position that the strikers who hadbeen replaced would return as wellOn September 8 and 9, 1975, most of the strikersincludingJarviand Jackson, reported to theEmployer's mill Jarvi and Jackson, along with a fewother employees, were immediately notified by theEmployer that they had been permanently replacedAs Begert was out of town that week, he did notreport to the mill, nevertheless, he was immediatelynotified by the Employer by letter that he also hadbeen permanently replaced The uncontroverted evi-dence reveals that prior to September 3, 1975, thepositions previously held by those three employeeswere filled by permanent replacements 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDInasmuch as the parties had agreed that the strik-ers would report to work on September 8, 1975, andas the Employer informed Jarvi, Jackson and Begertthat they had been permanently replaced and wouldbe called to work as openings occurred, the Employ-er acknowledged, and the undersigned concludes,that the Union made an unconditional offer to returnto work on behalf of these individualsDwayne JarviPrior to the strike, Jarvi was employed as a mill-wright on the Employer's general construction andmaintenance crew In that position he performedwork primarily for construction, but also for mainte-nance on the various machines and equipment in themillThe evidence reveals that during the week of Sep-tember 5, 1975, the millwright position on theEmployer's barker machine became open as the for-mer millwright had successfully bid into another po-sitionThe millwright position on the barker wasposted for bid in the plant and the Union was thusnotifiedWithin a day or two Jarvi returned to theplant and asked plant manager Bud Keeney if therewas an opening for a millwright Keeney respondedthat the millwright on the barker was up for bid butthat there were no openings on the construction andmaintenance crewJarvi inquired as to whether there would be a mill-wright opening on the construction crew in the nearfutureAccording to Keeney, he responded that hecould not state when there might be such an openingand he suggested to Jarvi that he bid on the job thatwas then open Jarvi testifies he was aware that theprevious millwright on the barker had acquired elec-trical training and certification while on the job, andsince Jarvi had no electrical experience, he askedKeeney if the job required it According to Jarvi,Keeney responded yes, but Keeney claims to haveresponded that it was not a requirement Followingthis disputed portion of the conversation Keeney didtell Jarvi that he would see to it that Jarvi receivedelectrical schooling Jarvi responded that he wouldprefer to take his chances and wait for an opening tooccur on the general construction and maintenancecrewThe millwright job on the barker was the sameclassification held previously by Jarvi, had the samerate of pay, and Jarvi was either totally or partiallyqualified to perform the job Assuming that Jarvilacked required electrical experience, it is undisputedthat the Employer offered to send him to school, andJarvi understood he could be awarded the job underthose conditionsAs no qualified employee bid onthe job, the Employer immediately sought out one ofthe millwrights on the construction and maintenancecrew, Steven Allen, and transferred him to the barkerpositionAllen has no electrical experience or train-ingThe Employer has chosen to leave the positionvacated by Allen on the construction and mainte-nance crew unfilled until business conditions war-rantIt is the Employer's position, and the undersignedconcludes from the evidence submitted, that the Em-ployer, by its suggestion to Jarvi that he bid on thebarker job and by its offer to send him to schoolwhile performing that work, considered Jarvi suffi-ciently qualified for the position The evidence cer-tainly indicates that Jarvi was as qualified as AllenNormally the posting of ajob for bid would not nec-essarily be the same as a direct offer of the position,however, as no other qualified employees bid on thejob, the position would have been Jarvi's had heavailed himself of the bidding procedureThe undersigned concludes that inasmuch as thebarker job was substantially equivalent to the posi-tion previously held by Jarvi and as the facts present-ed are tantamount to an offer of that position to Jar-vi, Jarvi's refusal to bid on the job was no less than arejection of an offer of reinstatementThe undersigned thus finds that Jarvi was not aneligible voter, and it is recommended that the chal-lenge to his ballot be sustainedBilly Joe JacksonPrior to the strike, Jackson occupied the positionof driver on the Employer's large lift truck on the dayshift at a rate of $4 70 per hour As referred to above,Jackson was permanently replaced prior to Septem-ber 3, 1975, and was so notified on September 8,1975 Subsequent to that time neither his position asdriver of the large lift truck nor an equivalent posi-tion has become available No other positions havebeen directly offered to him by the EmployerOn approximately the last day of June 1975, Jack-son obtained employment at a mill in Portland, ap-proximately 30 miles from his residence in the com-munity of Forest Grove He began working in ageneral laborer classification as a "puller" on the"green chain" at a rate of $4 80 per hour Near theend of July 1975, he was promoted to the position ofdriver of a "966 Cat" log mover on the night shift atthe rate of $6 41 per hour The investigation revealsthat Jackson did not notify Stimson of his employ-ment with the Portland mill, and Jackson testifiesthat he has retained his desire to return to work atStimson because of its proximity to his residence STIMSON LUMBER COMPANY571Inasmuch as there is no evidence that Jackson hasabandoned his interest in his employment with theEmployer, and as the Board has held that the acqui-sition of substantially equivalent employment else-where is insufficient in and of itself to establish suchabandonment, the undersigned concludes that Jack-son has retained his eligibility to vote in the electionnotwithstanding the cessation of the strike priortheretoAkron Engraving Company, Inc,170 NLRB232, Pacific Tile and Porcelain Company,137 NLRB1358, see alsoL E M, Inc d/b/a Southwest En-graving Co,198 NLRB 694Accordingly, it is recommended that the challengeto his ballot be overruledJohn BegertPrior to the strike Begert was employed by the Em-ployer in the capacity of driver of a "966 Cat " Thewage rate for that position following September 1,1975, was $6 115 per hourAfter having been informed by the Employer's let-ter that he was permanently replaced, Begert did notgo to the plant to seek reemployment On two orthree occasions following September 8, 1975, the Em-ployer notified Begert that there were openings forlaborers in the plant and that if he was interested, heshould so notify the CompanyBegert testifies that he was not interested in alaborer's job which paid only $5 04 an hour and sohe did not respond to the Employer's initial letterAfter the second or third such letter Begert called theEmployer and stated that since he had worked forthe Employer for almost 22 years, he felt he was enti-tled to his old job back and he did not feel requiredto begin at a laborer's rateThe investigation reveals that the Employer madeno offers of employment to Begert following thestrike except for those with the laborer rateOn approximately December 18, 1975, Begert be-gan working for Forest Grove Lumber Company, lo-cated in Forest Grove He has remained employedthere to date in the classification of lumber carrierdriver at a rate of $5 455 per hour Begert has neverinformed Stimson Lumber Company of his currentemployment, nor has he indicated to Stimson anabandonment of his desue for reemployment Begerttestifies that he has retained his desire for reemploy-ment at StimsonInasmuch as there is no evidence that Begert hasrejected an offer of substantially equivalent employ-ment with the Employer, and as the mere acceptanceof employment elsewhere is insufficient to establishthat he has abandoned his interest in reemployment,the undersigned concludes that Begert has retainedhis eligibility to vote in the electionDalton SheetMetal Company, Inc, supra, Akron Engraving Compa-ny, Inc, supraAccordingly, it is recommended that the challengeto his ballot be overruledRoger Van Dyke and Kelly EversThe Employer contends that Van Dyke and Eversare eligible to vote in that theirjob classifications arenot specifically excluded from the stipulated overallunitThe Union contends that the two individualshave never been employed within the appropriatecollective bargaining unit and, therefore, are ineligi-ble to voteVan Dyke and Evers have been employed by theEmployer for about two years each, in their re-spective positions of assistant to the log scaler andassistant to the contract logging supervisor The par-ties agree and the evidence establishes that neitherVan Dyke nor Evers were ever covered by the collec-tive bargaining agreement between the parties whichcoincideswith the description cited hereinaboveThey have never been members of the Union eventhough the contract contained a union securityclause, nor have they been paid wages in accordancewith the contractual wage scalesNeither the Union nor the Employer had eversought to have Van Dyke or Evers included in thecontractual bargaining unit nor had either individualsought to be so included prior to the election TheEmployer did not place the names of Van Dyke orEvers on the voter eligibility list for the instant elec-tionVan DykeWith respect to Van Dyke's position asassistant to the log scaler, he is one of the two indi-viduals whose job it is to inspect and grade incominglogs and to set the price which the Employer will payand seller will receive The log scaler, Robert Hayes,has similarly never been included in the bargainingunit nor covered by the collective bargaining agree-mentAs between Hayes and Van Dyke, it is Hayes whohas the expertise and discretion necessary to act as hedoes in setting a fair price for the incoming timber soas to strike a balance between protecting theEmployer's interests and satisfying a necessary sup-plier In such a position Hayes acts in the interest oftheEmployer in matters directly affecting theEmployer's financial and business relationships withsuppliers, and indirectly affecting the Employer's en-tire profit structureInasmuch as Van Dyke and Hayes are the onlytwo individuals involved in this particular area of theEmployer's business and as the evidence indicates 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the nature of their work is closely related to andintegrated with managerial procurement functionsrather than the production of the logging, sawmilland veneer plant operations referred to in the stipu-lated unit, the undersigned finds substantial evidenceto indicate that neither individual is employed withinthe collective bargaining unit This conclusion is bol-stered by the uncontroverted evidence that for what-ever reason, neither the Employer nor the Union hasever contended or considered them to be within theunit until after Van Dyke voted and was challengedin the electionBased upon the foregoing and the evidence as awhole, the undersigned concludes that Van Dyke wasnot employed within the bargaining unit on the crit-icaldates hereinAccordingly, it is recommendedthat the challenges to his ballot be sustainedEversKelly Evers' status as assistant to the con-tract logging supervisor is analogous to that of VanDyke The job of Stanley Olson, contract logging su-pervisor, is to oversee the cutting of timber by non-Stimson employees on non-Stimson property in or-der to ensure that it is being cut to proper lengthsand to minimize the amount of waste left on a givenparcel of land Since a good deal of the timber pro-cessed by Stimson is purchased as standing timberfrom outside suppliers, it is essential to the profitabil-ity of the operation that the Employer exercise somecontrol during the felling process Thus, while Olsondoes not supervise any Stimson employees, he exer-cises supervisory control over the contractors whoare felling the timber and in so doing uses his inde-pendent judgment in the interest of the EmployerEvers was hired for the express purpose of takingsome of the work load off Olson Evers performs thesame function as does Olson except he exercises lesscontrol The vast majority of Evers' time is spent inthe field examining and inspecting the work per-formed by the non-Stimson employees in the fellingof the timber referred to above If he discovers exces-sive waste, or logs cut to improper lengths, it is hisfunction to report his findings to Olson who is toremedy the situationOn occasion Evers is called upon to do some ma-chine repair work on Stimson road building equip-ment which has broken down in the general area ofthe woods where Evers is working Additionally, Ev-ers is occasionally called into the shop to do similarrepair work if it cannot be handled in the field Thisrepair work, representing only a minor portion of Ev-ers'work time, is the only time when he comes incontact with other Stimson employees during thecourse of his employmentLike the nature of the scaling and grading opera-tion discussed above, the undersigned concludes thatinspection and quality control of the contracted fell-ing operation involves duties and responsibilitieswhich do not clearly fall within the instant collectivebargaining unit Olson and Evers are authorized tomake judgments and decisions affecting theEmployer's relations to its contract log suppliersWhile it might even be that the functions are mana-gerial, such a determination is not necessary hereAs it is clear that the duties, responsibilities, andsitus involved in the contract logging operation areseparate and distinct from the Employer's own log-ging, sawmill and veneer plant operation, and as theparties have historically never sought to include Ol-son and Evers in the collective bargaining unit, theundersigned concludes that Evers was not employedin the appropriate collective bargaining unit duringthe critical period hereinAccordingly, it is recommended that the challengeto his ballot be sustained[Regional Director's Appendix A]January 2, 1976Dear Sir and BrotherThe National Labor Relations Board election sched-uled for Thursday, January 8, 1976, commencing at3 00 p in in the plywood building, will have a dra-matic effect on you as employees of Stimson LumberCompany, and, of course, your family as well, sincethey are dependent on the wages and benefits youearnThe issue to be decided on January 8th is really quitesimple It is whether you want those wages and bene-fitsguaranteed bya collective bargaining agreementbetween the company and your union, or whetheryou are willing to rely on company promises made inan attempt to destroy what has been your union for38 yearsThis, of course, has not been the first time StimsonLumber Company has attempted to dislodge theunion One can only imagine at what a miserably lowlevel your wages and fringes would be today if thecompany had been successful years ago in their at-tempt to break the union The company, throughtheir stooges, who are known to you, as well as me,claim they would provide another union Three ofthe company's lackeys did, in fact, contact both theIWA and the AWPPW, who immediately advised usof the contact They, of course, would have nothingto do with it, since no respectable union would at-tempt to represent employees of a company underterms and conditions laid down by that companythrough their lackeys STIMSON LUMBER COMPANY573Now the company's message carriers reportedlyclaim the company has changed their mind and de-cided you don't need a union at all The company'splan of deceit is so preposterous and clumsily execu-ted that it fools no one except a handfull of quislingsand misinformed individuals who would probably bethe first to suffer termination if the company were tobe successfulWe know that the company plans to write severalletters to you prior to the election date They know itis illegal, under the Labor Act, for them to makeimplied or actual threats or offers of reward or finan-cial inducement if you vote the way they wish In-stead, they have elected to do it through their samehandful of pitifully misinformed dupesAs an example, these individuals have floated a levelof benefit health and welfare plan through the plant,claiming the company would put it into effect if theunion were voted out Who says so' And more im-portant, what contract guarantees it? With respect topension they have shown a TO C non-union pen-sion program which the same pitifully, misinformedgroup claims the company would put into effectSame question-who says so, and what collectivebargaining agreement guarantees it9In the area of health and welfare and pension, be-cause of the highly legalistic language, it is not hardto fool people into believing almost anything, andthe company, of course, knows this Did you know,for example, the health and welfare plan which thecompany's appointed messengers are circulating, re-quire that you must pay your own premium if youare sick, injured, or laid off, and will allow you to dothat for only four monthsYour union plan pays your premium for you out oftrust funds for three months if you are laid off and 27months if you are sick or injured Did you know thatunder the same plan being advanced by the companystooges, if the experience is good the company getsall the rebates which go directly into their pocketRemember health and welfare premiums are actuallyconverted wage money Under the union health andwelfare plan, if the experience is good and there arerebates, those rebates go directly into the trust fundand come back to you in the form of additionalhealth and welfare benefitsThe real danger to you, however, lies in the area ofpensionYou know the pension benefits which areprovided by the union-negotiated pension programbecause you have seen fellow employees retire underit and most of you know the benefits are well-fundedthrough a contractually required 33 cent per houremployer contribution But what do you really knowabout the T 0 C non-union pension program beingadvanced by the company'Did you know for example, that you cannot dupli-cate past service credits under that plan, contrary towhat you have been told by the company? Are youaware that if you went under the non-union plan thatall the years since 1961, which are paid for at $12 00a year under our union plan, would be paid at $5 00a year as a past service benefit under the employer,non-union plan9 And even more important, what doyou know about the funding of the non-union plan,which is controlled by Timber Operators Councilboard of directors?Under this type and kind of non-negotiated pensionplan,many employees who had earned benefits onpaper, found that there was no money available topay the benefits because the companies were payinginterest only on the unfunded liability and payingnothing in some years with more in other years, de-pending on what gave them the best tax advantageAnd of course, without a union or a collective bar-gaining agreement, there is no assurance the compa-ny would put in a pension plan at allIn talking to the officers and committeemen of yourunion, we feel that most of you have decided howyou intend to vote next Thursday I would only askthat before you exercise your vote, you take sometime and consider some of the questions I haveraised, and consider what kind of company StimsonLumber Company has been over the years, and inlight of that, consider where you would have beenwith respect to your wages and benefits had yourunion not always been there, whatever you as an in-dividual may think of itIurge all of you to vote on Thursday, and sincerelybelieve those of you that take time to consider thequestions which have been raised, both pro and con,will vote to retain the unionFraternally yours,WESTERN COUNCILLumber,ProductionandIndustrialWorkers/s/ James S BledsoeExecutive Secretary